Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant’s election without traverse of the following elected species:

    PNG
    media_image1.png
    129
    150
    media_image1.png
    Greyscale
in the reply filed on 9/14/2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

An action on the merits of claims 12-13 is contained herein.


Priority
This application is a Continuation of Application No. 16/504,442 filed on July 8,
2019, which is a Continuation of U.S. Serial No. 15/565,442 filed on October 10,
2017, which is a national phase of PCT/JP2016/059492 filed on March 24, 2016. However, a certified English version of the foreign priority document was not received.
Failure to provide a certified translation may result in no benefit being accorded for the non-English application (i.e., the examiner respectfully requests submission of 




Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 

Claim Objections
Claims 12-13 are objected to because of the following informalities:
 	The preamble language in claim 12, “administering to human beings” should more appropriately read “administering to a human being”.
Additionally the language stating that the B-ring and C-ring of the flavone skeleton has no substituent is superfluous since the chemical formula clearly states they are not substituted at these positions. Thus the claim and claims which depend from it are objected to.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In the instant claim 12, the language “at least one active substance comprising methoxyflavone for energy metabolism activation, the at least one active substance shown in the following Chemical Formula 1” is ambiguous and not clear. The term “methoxyflavone” is not any one particular compound or substance but a subclass of compounds which fall under flavones (see WebMD):

    PNG
    media_image2.png
    195
    977
    media_image2.png
    Greyscale

. 
mixture of particular methoxylated flavones selected from 6-methoxyflavone and some other unknown isomers in addition to that of formula I as the active substance or something else (e.g. the methoxyflavone is that of formula I)? Thus the scope of the claims is unclear. The examiner will assume all reasonable possibilities until the issue is addressed.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Toda et al. (J.Nat.Med, 2016, 70, 163-172).
Toda et al. teach the claimed method for activating energy metabolism in muscle cells via administration of black ginger (considered a food) which consists of various flavonoids such as the claimed species “5-hydroxy-7-methoxyflavone” (see abstract) . Also note that the document references that KPE (black ginger) has been shown to enhance energy expenditure and physical fitness in humans (see references 25 and 26, page 169, discussion section). Thus, the claims are anticipated.





Conclusion
No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624